UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________________

JASON WAYNE NAILLIEUX,

                       Plaintiff,

v.                                                                   1:18-CV-0889 (BKS/DJS)


THE UNITED STATES OF AMERICA, et al.,

                  Defendants.
___________________________________________

APPEARANCES:

Jason Wayne Naillieux
Last Known Address:
Brooklyn, NY 11221
Plaintiff, pro se


Hon. Brenda K. Sannes, United States District Court Judge

                                    DECISION AND ORDER

       On July 31, 2018, Plaintiff pro se Jason Naillieux, commenced this action and sought

leave to proceed in forma pauperis. (Dkt. No. 1, 2). This matter was referred to United States

Magistrate Judge Daniel J. Stewart who, on August 27, 2018, issued a Report-Recommendation

and Order, recommending that Plaintiff’s Complaint be dismissed pursuant to 28 U.S.C. § 1915

for failure to state a claim but that Plaintiff be given an opportunity to amend his Complaint.

(Dkt. No. 6). No objections to the Report-Recommendation were filed; however, on September

14, 2018, Plaintiff filed an Amended Complaint. (Dkt. No. 8). On September 27, 2018, this

Court adopted Magistrate Judge Stewart’s Report-Recommendation and referred Plaintiff’s

Amended Complaint to Magistrate Stewart for review. (Dkt. No. 9). Magistrate Judge Stewart
issued a Report-Recommendation and Order on October 1, 2018, recommending that Plaintiff’s

Amended Complaint be dismissed, with prejudice, pursuant to 28 U.S.C. § 1915 for failure to

state a claim. (Dkt. No. 10). Magistrate Judge Stewart advised Plaintiff that under 28 U.S.C. §

636(b)(1), he had fourteen days within which to file written objections to the report and that the

failure to object to the report within fourteen days would preclude appellate review. (Id. at 4).

This Court’s September 27, 2018 Order and Magistrate Judge Stewart’s October 1, 2018 Report-

Recommendation were sent to Plaintiff’s last known address, but returned to the Court indicating

that Plaintiff was not at that address, (Dkt. Nos. 11, 12). No objections have been filed.

       N.D.N.Y. Local Rule 10.1(c)(2) states, in relevant part: “All . . . pro se litigants must

immediately notify the Court of any change of address. Parties must file the notice of change of

address with the Clerk and serve the same on all other parties to the action. The notice must

identify each and every action to which the address shall apply.” See also N.D.N.Y. L.R. 41.2(b)

(“Failure to notify the Court of a change of address in accordance with L.R. 10.1(c)(2) may

result in the dismissal of any pending action.”). “For the orderly disposition of cases, it is

essential that litigants honor their continuing obligation to keep the Court informed of address

changes.” Hill v. Donelli, 9:05-CV-1245, 2008 WL 4663364, at *1, 2008 U.S. Dist. LEXIS

110595, at *3 (N.D.N.Y. Oct. 20, 2008). In Dansby v. Albany County Correctional Staff, the

court observed:

       It is neither feasible nor legally required that the clerks of the district courts
       undertake independently to maintain current addresses on all parties to pending
       actions. It is incumbent upon litigants to inform the clerk of address changes, for
       it is manifest that communications between the clerk and the parties or their
       counsel will be conducted principally by mail. In addition to keeping the clerk
       informed of any change of address, parties are obliged to make timely status
       inquiries. Address changes normally would be reflected by those inquiries if
       made in writing.
                                                   2
Dansby v. Albany Cnty. Corr. Staff, 95-CV-1525, 1996 WL 172699, at *1, 1996 U.S. Dist.

LEXIS 4782, at *2 (N.D.N.Y. Apr. 10, 1996) (Pooler, J.) (citations omitted).

          As a matter of course, courts in this district have dismissed actions when litigants have

failed to abide by either the Local Rules or orders related to address changes, and have

subsequently failed to prosecute their actions. See, e.g., Benitez v. Taylor, 9:13-CV-1404, 2014

WL 7151607, at *3, 2014 U.S. Dist. LEXIS 173327, at *6 (N.D.N.Y. Aug. 7, 2014)

(recommending dismissal of the complaint for failure to prosecute under L.R. 10.1(c)(2) and

Fed. R. Civ. P. 41(b), explaining that “[s]ince there is no way to contact or locate Benitez, the

imposition of a lesser sanction[] would be futile”), Report-Recommendation adopted by 2014

WL 7151607, 2014 U.S. Dist. LEXIS 172553 (N.D.N.Y. Dec. 15, 2014); Rosa v. Keiser, No. 10-

CV-1313, 2012 WL 2178961, at *1, 2012 U.S. Dist. LEXIS 82528, at *3 (N.D.N.Y. May 14,

2012) (recommending dismissal of former inmate’s action for failure to notify the Court of

current address), Report-Recommendation adopted by 2012 WL 2178933, 2012 U.S. Dist.

LEXIS 81886 (N.D.N.Y. June 13, 2012).

          The Court will, however, provide Plaintiff fourteen days to notify the Court of his current

address and file objections, if any, to the Report-Recommendation.

          Accordingly, it is

          ORDERED that Plaintiff is granted fourteen (14) days from the date of this Decision and

Order to file his current address and objections, if any, to the Report-Recommendation; and it is

further

          ORDERED that if Plaintiff fails to comply with this Decision and Order, the Court will

consider the Report-Recommendation as unopposed and review for clear error only. See Glaspie
                                           3
v. N.Y.C. Dep’t of Corr., 2010 WL 4967844, at *1, 2010 U.S. Dist. LEXIS 131629, at *2–3

(S.D.N.Y. Nov. 30, 2010) (explaining that when no objections to report and recommendation are

made, “the Court may adopt [it] if ‘there is no clear error on the face of the record.’”) (quoting

Adee Motor Cars, LLC v. Amato, 388 F. Supp. 2d 250, 253 (S.D.N.Y. 2005)); and it is further

       ORDERED that the Clerk of the Court serve a copy of this Decision and Order on the

Plaintiff in accordance with the Local Rules.

       IT IS SO ORDERED.

       Dated: November 7, 2018




                                                 4
